May 20, 2010

Ms. Rosemarie Kanusky
Fulbright & Jaworski L.L.P.
300 Convent Street, Suite 2200
San Antonio, TX 78205-3792

Mr. Jonathan Yedor
Heinrichs & DeGennaro, P.C.
100 N.E. Loop 410, Suite 1075
San Antonio, TX 78216
Honorable Thomas E. Rickhoff
Bexar County Probate Court #2
100 Dolorosa, Rm 117
San Antonio, TX 78205-3028

RE:   Case Number:  10-0365
      Court of Appeals Number:  04-10-00381-CV
      Trial Court Number:  2009-PC-0310

Style:      IN RE  THE FROST NATIONAL BANK

Dear Counsel:

      The Supreme Court of Texas granted the Emergency Motion for  Temporary
Relief to Stay Orders and issued the  enclosed  stay  order  in  the  above-
referenced case.  The Court requests that real parties in  interest  file  a
response to the petition for writ of mandamus.  The response is  due  to  be
filed in this office no later than 3:00 p.m., June  4,  2010.   PLEASE  NOTE
Tex. R. App. P. 9.2(b), does not apply.  There is no filing  fee  associated
with this requested response.
      NOTE:  Effective February 15, 2010, attorneys must  e-mail  electronic
copies of petitions,  responses,  replies,  briefs  on  the  merits,  amicus
briefs,  post-submission  briefs,  motions  for  rehearing,  and   emergency
motions to the Clerk of the Court on the same day that the paper copies  are
filed.     The     electronic     copies     must     be     e-mailed     to
scebriefs@courts.state.tx.us.  For  more  details,  see  the  Court's  Order
Requiring  Electronic  Documents  in  the  Supreme   Court   of   Texas   at
http://www.supreme.courts.state.tx.us/miscdocket/10/10906500.PDF.
                                       Sincerely,
                                       [pic]
                                       Blake A. Hawthorne, Clerk
                                       by Claudia Jenks, Chief Deputy Clerk

| | |